Name: Commission Regulation (EEC) No 3488/92 of 1 December 1992 re- establishing the levying of customs duties on products of category 40 (order No 40.0400), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: organisation of transport;  plant product;  trade policy;  Europe;  political geography
 Date Published: nan

 Official Journal of the European Communities 3 . 12. 92No L 353/18 COMMISSION REGULATION (EEC) No 3488/92 of 1 December 1992 re-establishing the levying of customs duties on products of category 40 (order No 40.0400), originating in India, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply Whereas, in respect of products of category 40 (order No 40.0400), originating in India, the relevant ceiling amounts to 37 tonnes ; Whereas on 5 February 1992 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against, that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to India, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for each category of products in Annexes I and II thereto individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the coun ­ tries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; HAS ADOPTED THIS REGULATION : Article 1 As from 6 December 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category (unit) CN code Description 40.0400 40 ex 6303 91 00 Woven curtains (including drapes) interior blinds, (tonnes) ex 6303 92 90 curtain and bed valances and other furnishing ex 6303 99 90 articles, other than knitted or crocheted of wool, of 6304 19 10 cotton or of man-made fibres ex 6304 19 90 6304 92 00 ex 6304 93 00 ex 6304 99 00 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1992. For the Commission Christiane SCRIVENER Member of the Commission ( «) OJ No L 370, 31 . 12. 1990, p. 39. (2) OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation as last amended by Council Regulation (EEC) No 1 509/92 (OJ No L 159, 12. 6. 1992, p. 1 ).